RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                  File Name: 09a0162p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________

                                                     X
                                                      -
 DARRYL A. ROBINSON,
                                                      -
                              Plaintiff-Appellant,
                                                      -
                                                      -
                                                           No. 09-1119
             v.
                                                      ,
                                                       >
                                                      -
                                                      -
 UNKNOWN LIVINGSTON,
                                                      -
                            Defendant-Appellee.
                                                     N

                        Appeal from the United States District Court
                   for the Western District of Michigan at Grand Rapids.
                    No. 08-00964—Robert Holmes Bell, District Judge.
                                  Filed: April 29, 2009
                    Before: BOYCE F. MARTIN, JR., Circuit Judge.
                                   _________________
                                        ORDER
                                   _________________
       This court entered an order on February 6, 2009, directing the appellant to show
cause within twenty-one days why the appeal should not be dismissed for failure to
comply with Fed. R. App. P. 4(a). The appellant failed to respond.
        The documents before this court reflect that the decision of the district court was
entered on December 12, 2008. The time for filing a notice of appeal runs from entry
of the judgment. See Fed. R. App. P. 4(a)(1). Because no separate judgment was
entered by the district court as required by Fed. R. Civ. P. 58(a)(1), the judgment is
treated as filed 150 days after entry of the decision. See Fed. R. App. P. 4(a)(7)(A)(ii).
Accordingly, the notice of appeal was timely filed on January 14, 2009. See Fed. R.
App. P. 4(a), and 26(a).
       It is ordered that the show cause order is withdrawn.


                                                ENTERED BY ORDER OF THE COURT


                                                      /s/ Leonard Green
                                                ___________________________________
                                                              Clerk


                                            1